UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-2635



VIRGINIA MCDONALD,

                                                             Petitioner,

          versus


DANTE COAL COMPANY (Badger Coal Company);
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-2029-BLA)


Submitted:   August 18, 1998                 Decided:   January 26, 1999


Before WIDENER and ERVIN, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


George Daniel Blizzard, II, SHAFFER & SHAFFER, Madison, West Vir-
ginia, for Petitioner. William Steele Mattingly, JACKSON & KELLY,
Morgantown, West Virginia; Patricia May Nece, J. Matthew McCracken,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virginia McDonald seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1997).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board. McDonald v. Dante Coal Company, BRB No. 95-2029-BLA (B.R.B.

Sept. 26, 1997).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2